Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Consumer Affairs of the City of New York, dated December 28, 1984, which after a hearing, terminated the petitioner’s employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There is substantial evidence in the record to support the Commissioner’s determination that the petitioner made false statements to the agency and failed to comply with agency regulations involving outside employment (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176).
In arriving at the penalty of dismissal, the Commissioner appropriately considered the impact of the petitioner’s dishonesty on the performance of his duties as an inspector, the petitioner’s short length of employment at the agency, his relatively young age and his alternative skill as an X-ray technologist. We do not find the penalty to be "shocking to one’s sense of fairness” (see, Matter of Turner v Simpson, 60 NY2d 959, 961; Matter of Pell v Board of Educ., 34 NY2d 222).
The petitioner’s remaining contentions are without merit. Lawrence, J. P., Weinstein, Kunzeman and Kooper, JJ., concur.